Citation Nr: 1511598	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-35 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for dysequilibrium, to include as secondary to service-connected bilateral hearing loss and tinnitus.

2. Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

3. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 1943 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2008 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was brought before the Board in December 2012, at which time the appeal was remanded to allow the Agency of Original Jurisdiction (AOJ) for further development.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Dysequilibrium is neither caused nor chronically worsened by the Veteran's service-connected bilateral hearing loss or tinnitus.

2. Bilateral hearing loss is manifested throughout the appeal period by no more than Level V hearing acuity in the left ear and Level IV hearing acuity in the right ear.

3. PTSD is manifested throughout the appeal period by mild to no more than moderate symptomatology, including intrusive thoughts and anxiety, with little effect on occupational and social functioning.


CONCLUSIONS OF LAW

1. Dysequilibrium is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).

2. The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2014).

3. The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a number of notice letters sent to the Veteran throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was provided VA examinations to address his service connection and increased evaluation claims.  These examinations are adequate for the purposes of the instant claim, as they involved a physical examination of the Veteran and review of the claims file, and provide a discussion of pertinent symptomatology and sufficient rationale for all diagnoses and opinions expressed.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Service Connection

The Veteran asserts entitlement to service connection for dysequilibrium as secondary to his service-connected bilateral hearing loss.  Importantly, the Board notes that neither the Veteran, nor the record, suggests his dysequilibrium is directly related to his period of active military service.  As such, the Board will limit its consideration to the theory of secondary service connection.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

At an October 2007 VA examination, the Veteran reported that he began having balance problems one to two years prior.  He reported these symptoms are intermittent and denied any falls, though he has bumped into the door a few times.  The left tympanic membrane and external auditory canal were obscured by was, whereas the right tympanic membrane and external auditory canal were normal.  The bilateral mastoids and external ears were normal, and there was no evidence of active ear disease or infection.  The examiner noted that the Veteran's service-connected hearing loss and tinnitus are due to acoustic trauma and not an underlying systemic neurological disorder.  Therefore, any neurological symptoms, including dysequilibrium, would not be expected.

At a second VA examination in June 2014, the Veteran reported balance problems that have progressively grown worse.  These symptoms typically occur when he stands quickly, or stands and turns.  While he was uncertain how often these symptoms occurred, his daughter reported such occurrences approximately 0-3 times per week.  The Veteran's external ears, ear canals and tympanic membranes were normal bilaterally.  While the Veteran's gait was unsteady with some shuffling, he was able to maintain a straight course without notable swaying.  Following a review of the claims file, the VA examiner noted that although there are associations between the level of functioning of the inner ear organs, based on the physical examination (which was normal), it is less likely than not that the inner ear, including hearing loss and tinnitus, is playing a role in causing or aggravating the Veteran's dysequilibrium.

The Veteran has not produced a competent medical opinion in support of his claim that his dysequilibrium is caused or aggravated by his service-connected bilateral hearing loss and tinnitus.  The Board acknowledges that the Veteran himself has claimed that he suffers from balance problems as secondary to service-connected bilateral hearing loss and tinnitus.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., balance difficulties; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for dysequilibrium as secondary to bilateral hearing loss and tinnitus, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

II. Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to claims in which an initial disability evaluation had previously been assigned and become final).

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has been evaluated as 10 percent disabling throughout the appeal period under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2014).  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz , Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, at an October 2011 VA examination, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
60
65
56.25
LEFT
55
55
70
75
63.75

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 72 in the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is IV for the right ear and V for the left ear.  See 38 C.F.R. § 4.86(a).  Table VIa is also applicable to the left ear, and also results in a numeric designation of V.  See 38 C.F.R. § 4.86(a).  Entering the category designations for each ear into Table VII results in a 10 percent evaluation under Diagnostic Code 6100.

The Board acknowledges the Veteran's contentions that his service-connected bilateral hearing loss warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board finds that there is no audiological evidence of record to support an evaluation greater than 10 percent for the Veteran's bilateral hearing loss at any point during the appeal period.  See Hart, supra.  The preponderance of the evidence is against his claim for an increased evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD

The Veteran asserts that his service-connected PTSD is more severe than contemplated by the assigned evaluation.  Service connection for PTSD was granted by the March 2012 rating decision, and an initial 30 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Turning to the record, following his initial claim for service connection, the Veteran was provided a VA examination in October 2007.  He reported that he does not have any dreams or nightmares about his military experience that he is aware of, and also denied intrusive thoughts, flashbacks or other forms of re-experiencing.  He denied any intrusive thoughts, and stated that loud noises will cause him to recall the cannon firing, but that it does not bother him.  Upon examination, he was alert and fully oriented and very polite without impairment of thought process or communication.  There was no evidence of delusions or hallucinations, and the Veteran denied suicidal or homicidal ideation.  There was no objective evidence of memory loss or impairment, and he presented with very good personal hygiene.  No diagnosis of a psychiatric disorder was found at the time; a GAF score of 80 was assigned, representing symptomatology, if present at all, that is transient and expectable.  See DSM-IV.

The Veteran initially presented to the VA mental health clinic in September 2009 to understand why he still had problems from World War II.  He became tearful when discussing his experiences, and denied any mental health treatment in the prior 50 years.  He presented as neat, clean and polite with normal speech.  His affect was quiet and tearful, judgment and insight good, thought process logical and linear, and he denied suicidal or homicidal ideation.  A diagnosis of PTSD was rendered and a GAF score of 60, representing moderate symptomatology, was assigned.  

VA treatment records note similar symptomatology throughout the course of the current appeal.  He consistently appeared neatly and appropriately dressed and groomed and was alert and oriented in all spheres.  He repeatedly denied depressive or anxiety symptoms, as well as suicidal or homicidal ideation, and his cognitive function remained intact.  See, e.g., VA mental health notes dated August 2011 through March 2014.  These records also indicate that the Veteran maintains a good relationship with his wife of over 60 years as well as the rest of his family.  Finally, while the Veteran was found to have some PTSD symptoms, he reported they do not bother him.  See April 2012 VA mental health note.  Finally, GAF scores ranging from 60 to 75 were assigned during this period, representing moderate to mild symptomatology, if at all present.  See DSM-IV.

A second VA examination was conducted in May 2011.  At this examination, the Veteran reported being happily married for 63 years.  He reported having nightmares and intrusive thought and memories about the war during the day and avoids crowds, open spaces and loud noises.  He reported symptoms of anxiety daily and was tearful several times during the examination.  Mental status examination revealed the Veteran was fully alert and oriented in all spheres, with appropriate dress and grooming.  His speech was normal in rate, rhythm and tone and was logical and goal-oriented.  He denied any suicidal or homicidal ideation, and there was no evidence of hallucinations or delusions.  Finally, there were no memory problems detected and his insight and judgment was good an unimpaired.  A GAF score of 65 was assigned, representing some mild symptomatology but generally functioning well.  See DSM-IV.

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impaired speech, panic attacks, difficulty in understanding complex commands or impairment of short- and long-term memory.  See General Rating Formula.  Such impairment and symptomatology is not demonstrated at any point during the appeal period.

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants an increased initial evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

Ultimately, in considering the evidence discussed above, as well as all other evidence of record, the Board finds that the evidence does not support the assignment of an initial evaluation in excess of 30 percent for PTSD at any point during the appeal period.  The Veteran did not report difficulty in occupational or social functioning sufficient to more closely approximate a higher evaluation, and at no time does the objective evidence of record find the Veteran suffered from impaired memory, speech, judgment, insight or ability to understand complex commands.  In fact, the Veteran repeatedly denied depression or irritability, maintains a good relationship with his family, with whom he enjoys spending time, and has consistently reported his PTSD symptomatology does not bother him.  The Board finds the Veteran's symptomatology most closely approximates that contemplated by a 30 percent evaluation throughout the appeal.

In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the Veteran's claim for an increased initial evaluation at any point during the Veteran's appeal. Therefore, an initial evaluation in excess of 30 percent for PTSD is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Final Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The rating criteria pertaining to hearing loss contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The criteria pertaining to PTSD include psychiatric symptomatology as reported by mental health professionals.  The symptoms associated with the Veteran's bilateral hearing loss and PTSD (i.e., difficulty understanding speech in the presence of background noise and occasional anxiety, depression and irritability, respectively) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss and/or PTSD that would render the schedular criteria inadequate.  The Veteran's main complaint regarding hearing loss is reduced hearing acuity and clarity, which is precisely what is contemplated in the rating assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for disequilibrium is denied.

An evaluation in excess of 10 percent for bilateral hearing loss is denied.

An evaluation in excess of 30 percent for PTSD is denied.


REMAND

Entitlement to TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In his May 2006 claim for benefits, the Veteran asserted that he had difficulty holding a job due to his now service-connected PTSD.  Therefore, the Board finds that the issue of entitlement to TDIU has been raised.  However, the Board observes that the Veteran's TDIU claim has not been properly developed or adjudicated in the first instance by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting information regarding his education and employment history.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


